DETAILED ACTION
This office action response to the communication filed on 09/13/2021. 
Claims 1-30  are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 15-20, 24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Application Publication No. 2021/0409127), (“D1”, hereinafter), in view of CHOI et al. (U.S. Patent Application Publication No. 2010/0034123), (“D2”, hereinafter). 
As per Claim 1, D1 discloses an apparatus for wireless communication at a user equipment (UE) ([see, Fig. 1, a UE and a Base Station (BS) which support Full Duplex Radio (FDR)]), comprising: 
a memory ([see, item 160, Fig. 2]); and 
at least one processor coupled to the memory ([see, item 155 and item 160 disclosed, Fig. 2]) and configured to: 
communicate with at least one transmission reception point (TRP) in a full duplex operation ([see, [0003, 0013-0014], and Fig. 1, a TRP device receiving a signal in an uplink reception interval communicate from the user equipment which support Full Duplex Radio (FDR)]); and 
measure a timing difference of an uplink reception timing and a downlink reception timing of the full duplex operation ([see, [0014-0015], and Fig. 1, determined TA value from the user equipment of an uplink reception interval for the TRP and a downlink transmission interval for the at least one adjacent TRP, which support Full Duplex Radio (FDR)]). 
D1 doesn’t appear to explicitly disclose: transmit, to the at least one TRP, a request to terminate the full duplex operation based at least on the timing difference. 
However, D2 discloses transmit, to the at least one TRP, a request to terminate the full duplex operation based at least on the timing difference ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) the full-duplex FDD mode based on the TA value, which falls below a lower threshold]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
As per Claim 2, D1 and D2 disclose the apparatus of claim 1, and D1 further discloses further comprising a transceiver coupled to the at least one processor ([see, items 140 & 175 are coupled to item 155 disclosed, Fig. 2]).  
As per Claim 3, D1 and D2 disclose the apparatus of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the request to terminate the full duplex operation comprises a request to switch to a half-duplex operation ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) between full-duplex FDD mode and half-duplex FDD mode]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
As per Claim 4, D1 and D2 disclose the apparatus of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the at least one processor is further configured to: determine whether the timing difference exceeds a threshold ([see, [0110-0111], and Fig. 6, the terminal UE the determined switch (i.e., terminate) between based on the TA value exceeds an upper threshold]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
As per Claim 5, D1 and D2 disclose the apparatus of claim 4, and D1 further discloses wherein the threshold comprises a cyclic prefix (CP) condition ([see, [0013], the TRP so that the crosslink interference is received within a Cyclic Prefix (CP) length]).  


As per Claim 7, D1 and D2 disclose the apparatus of claim 1, and D1 further discloses wherein the UE communicates with a first TRP in the full duplex operation, wherein the UE communicates with the first TRP and a second TRP in the full duplex operation ([see, [0003], and Fig. 1, a UE and a Base Station (BS) which support Full Duplex Radio (FDR), which implies the crosslink interference between the TRP and at least one adjacent TRP configure to communicates with a user equipment disclosed, [0011, 0014, 0017]).  
As per Claim 10, D1 and D2 disclose the apparatus of claim 1, and D1 further discloses wherein the at least one processor is further configured to: 
transmit, to at least one base station, a request for an updated timing advance based on the timing difference of the uplink reception timing and the downlink reception timing ([see, [0013-0014], and Fig. 1, receiving a signal in an uplink reception interval adjusted according to the determined TA value from the user equipment]).   
As per Claim 15, D1 and D2 disclose the apparatus of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the at least one processor is further configured to: switch to a half-duplex operation in response to transmitting the request to terminate the full duplex operation ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) between full-duplex FDD mode and half-duplex FDD mode]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
As per Claim 16, D1 discloses a method of wireless communication at a user equipment (UE) ([see, Fig. 1, a UE and a Base Station (BS) which support Full Duplex Radio (FDR)]), comprising: 
communicating with at least one transmission reception point (TRP) in a full duplex operation ([see, [0003, 0013-0014], and Fig. 1, a TRP device receiving a signal in an uplink reception interval communicate from the user equipment which support Full Duplex Radio (FDR)]);
measuring a timing difference of an uplink reception timing and a downlink reception timing of the full duplex operation ([see, [0014-0015], and Fig. 1, determined TA value from the user equipment of an uplink reception interval for the TRP and a downlink transmission interval for the at least one adjacent TRP, which support Full Duplex Radio (FDR)]). 
D1 doesn’t appear to explicitly disclose: transmitting, to the at least one TRP, a request to terminate the full duplex operation based at least on the timing difference. 
However, D2 discloses transmitting, to the at least one TRP, a request to terminate the full duplex operation based at least on the timing difference ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) the full-duplex FDD mode based on the TA value, which falls below a lower threshold]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
 As per Claim 17, D1 discloses an apparatus for wireless communication at a base station ([see, Fig. 1, a Base Station (BS) which support Full Duplex Radio (FDR)]), comprising: 
a memory ([see, item 185, Fig. 2]); and
at least one processor coupled to the memory ([see, item 180 couple to item 185 disclosed, Fig. 2]) and configured to: 
communicate with a user equipment (UE) in a full duplex operation ([see, Fig. 1, a UE and a Base Station (BS) which support Full Duplex Radio (FDR)]); 
an uplink reception timing and a downlink reception timing of the full duplex operation ([see, [0014-0015], and Fig. 1, determined TA value from the user equipment of an uplink reception interval for the TRP and a downlink transmission interval for the at least one adjacent TRP, which support Full Duplex Radio (FDR)]). 
D1 doesn’t appear to explicitly disclose: receive, from the UE, a request to terminate the full duplex operation based at least on a timing difference, transmit, to the UE, an indication to terminate the full duplex operation.
However, D2 discloses receive, from the UE, a request to terminate the full duplex operation based at least on a timing difference, transmit, to the UE, an indication to terminate the full duplex operation ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) the full-duplex FDD mode based on the TA value, which falls below a lower threshold]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]). 
As per Claim 18, D1 and D2 disclose the apparatus of claim 17, and D1 further discloses further comprising a transceiver coupled to the at least one processor ([see, items 140 & 175 are coupled to item 155 disclosed, Fig. 2]).  
As per Claim 19, D1 and D2 disclose the apparatus of claim 17, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the request to terminate the full duplex operation comprises a request to switch to a half-duplex operation ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) between full-duplex FDD mode and half-duplex FDD mode]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
 As per Claim 20, D1 and D2 disclose the apparatus of claim 17, and D1 appears to be silent to the instant claim, however D2 further discloses wherein receipt of the request to terminate the full duplex operation is based on the timing difference exceeding a threshold ([see, [0110-0111], and Fig. 6, the terminal UE the determined switch (i.e., terminate) between based on the TA value exceeds an upper threshold]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
As per Claim 24, D1 and D2 disclose the apparatus of claim 17, and D1 further discloses wherein the at least one processor is further configured to: receive, from the UE, a request for an updated timing advance based on the timing difference of the uplink reception timing and the downlink reception timing ([see, [0013-0014], and Fig. 1, receiving a signal in an uplink reception interval adjusted according to the determined TA value from the user equipment]).   
As per Claim 29, D1 and D2 disclose the apparatus of claim 17, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the at least one processor is further configured to: switch to a half-duplex operation in response to transmitting the indication to terminate the full duplex operation ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) between full-duplex FDD mode and half-duplex FDD mode]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]).
As per Claim 30, D1 discloses a method of wireless communication at a base station ([see, Fig. 1, a Base Station (BS) which support Full Duplex Radio (FDR)]), comprising: 
communicate with a user equipment (UE) in a full duplex operation ([see, Fig. 1, a UE and a Base Station (BS) which support Full Duplex Radio (FDR)]); 
an uplink reception timing and a downlink reception timing of the full duplex operation ([see, [0014-0015], and Fig. 1, determined TA value from the user equipment of an uplink reception interval for the TRP and a downlink transmission interval for the at least one adjacent TRP, which support Full Duplex Radio (FDR)]). 
D1 doesn’t appear to explicitly disclose: receive, from the UE, a request to terminate the full duplex operation based at least on a timing difference, transmit, to the UE, an indication to terminate the full duplex operation.
However, D2 discloses receiving, from the UE, a request to terminate the full duplex operation based at least on a timing difference, transmitting, to the UE, an indication to terminate the full duplex operation ([see, [0110-0111], and Fig. 6, the terminal UE the trigger event monitored by the eNB, determined switch (i.e., terminate) the full-duplex FDD mode based on the TA value, which falls below a lower threshold]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide dynamic switching capability between full-duplex and half-duplex operation results enhanced the communication for adaptive operation of full-duplex and half-duplex FDD modes in a cellular system (D2, ¶ [0020]). 

Claims 6 and 21 rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2,  and further in view of Pan et al. (U.S. Patent Application Publication No. 2011/0051633), (“D3”, hereinafter). 
As per Claim 6, D1 and D2 disclose the apparatus of claim 4, and D1 further discloses wherein the threshold comprises a cyclic prefix (CP) condition plus a delta timing advance (TA) value ([see, [0016], a condition of a Cyclic Prefix (CP) length and the TA value as a value for adjusting a timing of the uplink reception interval of the TRP so that the crosslink interference disclosed]), and 
wherein the delta TA value is within the CP condition at the at least one TRP ([see, [0016], a condition of a Cyclic Prefix (CP) length and the TA value as a value at least one TRP so that the crosslink interference disclosed]). 
D1 doesn’t appear to explicitly disclose: wherein the delta TA value is configured to reduce the timing difference of the uplink reception timing and the downlink reception timing to maintain the full duplex operation.  
However, D3 discloses wherein the delta TA value is configured to reduce the timing difference of the uplink reception timing and the downlink reception timing to maintain the full duplex operation ([see, [0030-0032], wherein a TA adjustment indicating table in an eNodeB and a UE of a TDD system in advance, the TA adjustment granularity is delta_TA, adjusting offset TUD, is the uplink-to-downlink guard period TUD of the TDD system]). 
 In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide indicating timing advance results enhanced for implementing uplink transmission timing advance (D3, ¶ [0001]).
As per Claim 21, D1 and D2 disclose the apparatus of claim 20, and D1 further discloses wherein the threshold comprises a cyclic prefix (CP) condition or a cyclic prefix (CP) condition plus a delta timing advance (TA) value ([see, [0016], a condition of a Cyclic Prefix (CP) length and the TA value as a value for adjusting a timing of the uplink reception interval of the TRP so that the crosslink interference disclosed]), and 
wherein the delta TA value is within the CP condition at the base station ([see, [0016], a condition of a Cyclic Prefix (CP) length and the TA value as a value at least one TRP so that the crosslink interference disclosed]). 
D1 doesn’t appear to explicitly disclose: wherein the delta TA value is configured to reduce the timing difference of the uplink reception timing and the downlink reception timing to maintain the full duplex operation.    
However, D3 discloses wherein the delta TA value is configured to reduce the timing difference of the uplink reception timing and the downlink reception timing to maintain the full duplex operation ([see, [0030-0032], wherein a TA adjustment indicating table in an eNodeB and a UE of a TDD system in advance, the TA adjustment granularity is delta_TA, adjusting offset TUD, is the uplink-to-downlink guard period TUD of the TDD system]). 
 In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide indicating timing advance results enhanced for implementing uplink transmission timing advance (D3, ¶ [0001]).

Claims 8-9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2,  and further in view of AHN et al. (U.S. Patent Application Publication No. 2020/0162289), (“D4”, hereinafter). 
As per Claim 8, D1 and D2 disclose the apparatus of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the uplink reception timing is measured in sounding reference signals (SRS) transmitted from an uplink beam and received by a downlink beam of the UE.  
However, D4 discloses wherein the uplink reception timing is measured in sounding reference signals (SRS) transmitted from an uplink beam and received by a downlink beam of the UE ([see, [0008, 0016], wherein the receiving downlink, from a base station, sounding reference signal (SRS), an uplink transmission timing configured using a maximum value of timing advance values corresponding to the plurality of SRS resources]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing advance in relation to the transmission and reception of signals using a beam results efficiently setting up TA without a separate signaling procedure using the resources of the SRS (D4, ¶ [0024]).
As per Claim 9, D1 and D2 disclose the apparatus of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the downlink reception timing is measured in channel state information reference signals (CSI-RS) transmitted from a TRP and received by a downlink beam of the UE. 
 However, D4 discloses wherein the downlink reception timing is measured in channel state information reference signals (CSI-RS) transmitted from a TRP and received by a downlink beam of the UE ([see, [0308], measuring, by a UE, a timing error using a reference RS (e.g., CRS or CSI-RS), and  also in [0317], disclosed the eNB may transmit the configuration information for CSI-RS as an RRS transmit to a UE through higher layer signaling]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing advance in relation to the transmission and reception of signals using a beam results efficiently setting up TA without a separate signaling procedure using the resources of the SRS (D4, ¶ [0024]).
As per Claim 22, D1 and D2 disclose the apparatus of claim 17, and D1 doesn’t appear to explicitly disclose: wherein the uplink reception timing is measured in sounding reference signals (SRS) transmitted from an uplink beam and received by a downlink beam of the UE.  
However, D4 discloses wherein the uplink reception timing is measured in sounding reference signals (SRS) transmitted from an uplink beam and received by a downlink beam of the UE ([see, [0008, 0016], wherein the receiving downlink, from a base station, sounding reference signal (SRS), an uplink transmission timing configured using a maximum value of timing advance values corresponding to the plurality of SRS resources]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing advance in relation to the transmission and reception of signals using a beam results efficiently setting up TA without a separate signaling procedure using the resources of the SRS (D4, ¶ [0024]).
As per Claim 23, D1 and D2 disclose the apparatus of claim 17, and D1 doesn’t appear to explicitly disclose: wherein the downlink reception timing is measured in channel state information reference signals (CSI-RS) transmitted from the base station and received by a downlink beam of the UE. 
 However, D4 discloses wherein the downlink reception timing is measured in channel state information reference signals (CSI-RS) transmitted from the base station and received by a downlink beam of the UE ([see, [0308], measuring, by a UE, a timing error using a reference RS (e.g., CRS or CSI-RS), and  also in [0317], disclosed the eNB may transmit the configuration information for CSI-RS as an RRS transmit to a UE through higher layer signaling]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing advance in relation to the transmission and reception of signals using a beam results efficiently setting up TA without a separate signaling procedure using the resources of the CSI-RS (D4, ¶ [0024]).

Claims 11-14, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2,  and further in view of CHEN et al. (International Publication No. CN113079536A, (“D5”, hereinafter, machine translation used to map the claim limitation). 
As per Claim 11, D1 and D2 disclose the apparatus of claim 10, and D1 doesn’t appear to explicitly disclose: wherein the request for the updated timing advance is based at least on Layer-1 (L1) signal to interference plus noise ratio (SINR) (L1-SINR) measurements.  
However, D5 discloses wherein the request for the updated timing advance is based at least on Layer-1 (L1) signal to interference plus noise ratio (SINR) (L1-SINR) measurements ([see, machine translation page 2, lines 7-12, discloses initiating a timing advance update request to the base station determining the signal to interference plus noise ratio 11 according to the cell common reference signal]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
As per Claim 12, D1 and D2 disclose the apparatus of claim 10, and D1 doesn’t appear to explicitly disclose: wherein transmission of the request for the updated timing advance is sent after a period of time after a transmission of a previous request for an updated timing advance.  
However, D5 discloses wherein transmission of the request for the updated timing advance is sent after a period of time after a transmission of a previous request for an updated timing advance ([see, machine translation page 2, lines 26-37, page 3, lines 1-15, initiating a timing advance update request to a base station, if the updated value is not received within the present time, and receiving the update value of the timing advance sent]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
As per Claim 13, D1 and D2 disclose the apparatus of claim 12, and D1 appears to be silent to the instant claim, however D5 further discloses wherein the period of time for transmitting the request after the previous request is preconfigured or configured by the at least one base station ([see, machine translation page 2, lines 26-37, wherein the initiating a timing advance update request to a base station, the time does not meet the preset parameter value, initiating a timing advance updating request]), 
wherein the period of time for transmitting the request after the previous request is signaled, to the UE, by the at least one base station via radio resource control (RRC) signaling, media access control (MAC) control element (CE) (MAC-CE), or downlink control information (DCI) ([see, machine translation page 2, lines 26-37, a media access control channel element of the timing advance disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
As per Claim 14, D1 and D2 disclose the apparatus of claim 12, and D1 appears to be silent to the instant claim, however D5 further discloses wherein the request to terminate the full duplex operation is transmitted if a plurality of requests for the updated timing advance are triggered within the period of time after the transmission of the previous request for the updated timing advance ([see, machine translation page 2, lines 26-37, wherein the initiating a timing advance update request to a base station, the time does not meet the preset parameter value, initiating a timing advance updating request]), 
wherein transmission of the plurality of requests for the updated timing advance is prevented within the period of time, wherein the period of time is preconfigured or signaled to the UE from a base station via RRC/MAC-CE/DCI signaling ([see, machine translation page 2, lines 26-37, a media access control channel element of the timing advance disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
As per Claim 25, D1 and D2 disclose the apparatus of claim 24, and D1 doesn’t appear to explicitly disclose: wherein the request for the updated timing advance is based at least on Layer-1 (L1) signal to interference plus noise ratio (SINR) (L1-SINR) measurements.  
However, D5 discloses wherein the request for the updated timing advance is based at least on Layer-1 (L1) signal to interference plus noise ratio (SINR) (L1-SINR) measurements ([see, machine translation page 2, lines 7-12, discloses initiating a timing advance update request to the base station determining the signal to interference plus noise ratio 11 according to the cell common reference signal]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
As per Claim 26, D1 and D2 disclose the apparatus of claim 24, and D1 doesn’t appear to explicitly disclose: wherein the request for the updated timing advance is sent after a period of time after a transmission of a previous request for an updated timing advance.  
However, D5 discloses wherein the request for the updated timing advance is sent after a period of time after a transmission of a previous request for an updated timing advance ([see, machine translation page 2, lines 26-37, page 3, lines 1-15, initiating a timing advance update request to a base station, if the updated value is not received within the present time, and receiving the update value of the timing advance sent]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
As per Claim 27, D1 and D2 disclose the apparatus of claim 26, and D1 appears to be silent to the instant claim, however D5 further discloses wherein the period of time for transmission of the request after the previous request is preconfigured or configured by the base station ([see, machine translation page 2, lines 26-37, wherein the initiating a timing advance update request to a base station, the time does not meet the preset parameter value, initiating a timing advance updating request]), 
wherein the period of time for transmission of the request after the previous request is signaled, to the UE, by the base station via radio resource control (RRC) signaling, media access control (MAC) control element (CE) (MAC-CE), or downlink control information (DCI) ([see, machine translation page 2, lines 26-37, a media access control channel element of the timing advance disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
As per Claim 28, D1 and D2 disclose the apparatus of claim 26, and D1 appears to be silent to the instant claim, however D5 further discloses wherein the request to terminate the full duplex operation is received, by the base station, if a plurality of requests for the updated timing advance, from the UE, are triggered within the period of time after the transmission of the previous request for the updated timing advance ([see, machine translation page 2, lines 26-37, wherein the initiating a timing advance update request to a base station, the time does not meet the preset parameter value, initiating a timing advance updating request]), 
wherein transmission of the plurality of requests for the updated timing advance is prevented within the period of time, wherein the period of time is preconfigured or signaled to the UE from a base station via RRC/MAC-CE/DCI signaling ([see, machine translation page 2, lines 26-37, a media access control channel element of the timing advance disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide adjust the timing advance in time results improve the network condition of the terminal to avoid unnecessary uplink desynchronization (D5, page 1, lines 32-34]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468